[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant has filed a post-judgment motion to open and modify coded #137 dated August 11, 1998. Many of the facts that give rise to this motion are not in dispute. The marriage between the parties was dissolved on or about May 16, 1988. On that date the plaintiff was unemployed. The defendant had a combined net weekly income of $385.65. An order was entered for the defendant CT Page 4386 to pay to the plaintiff alimony in the amount of $200.00 weekly. He is current in his alimony as of today's date as a result of borrowing approximately $7,400 from his brother-in-law over the last approximate thirty-seven weeks.
The threshold question before the court is whether there has been a substantial unforeseen change in circumstances from the date of dissolution to the present date. The court finds that on or about December 26, 1997 the defendant became ill. He was put on a kidney respirator and was in a coma until the end of February, 1998. He continues to be under a doctor's care and continues to be on medication. His net weekly out of pocket expenses for his medication is approximately $70.00. As a result of the defendant's illness he is now permanently disabled. He can no longer hold a job. His only source of income at the present time is social security benefits in the net amount of $281.00 weekly. At the time of dissolution he had total liabilities of $2,756.20. At the present time he had total liabilities of $19,448.00. The plaintiff is also on social security and has net weekly income of $125.00. The court finds that there has been a substantial unforeseen change in circumstances from the date of dissolution to the present time as a result of the impairment in the defendant's health and the resultant increase in his out of pocket medical expenses from $1.00 per week at the time of dissolution to approximately $70.00 per week at the present time and as a further result of a reduction in his net income from $385.65 to $281.00 and as a further result of the plaintiff's income being increased from zero to $125.00 weekly.
 ORDER
The court orders that alimony be reduced from $200.00 per week to $50.00 per week effective the date this decision is filed.
Sidney Axelrod, Judge